Case 5:18-cv-00806-JKP-HJB Document 31 Filed 09/30/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

JEFFERSON STREET HOLDINGS
INTELLECTUAL PROPERTY LLC,

Plaintiff,

CIVIL ACTION NO: 5:18-cv-806-JKP
Vv.
JURY TRIAL DEMANDED

TECH 21 UK LIMITED,

Defendant.

 

 

CONFIDENTIALITY AND PROTECTIVE ORDER

Before the court is the joint motion of the parties for the entry of a confidentiality and
protective order (“Protective Order”). After careful consideration, it is hereby ORDERED as
follows:

1. Classified Information

“Classified Information” means any information of any type, kind, or character that is
designated as “Confidential”, “For Counsel Only”, or “Attorneys Eyes Only” by any of the
supplying or receiving persons, whether it be a document, information contained in a document,
information revealed during a deposition, information revealed in an interrogatory answer, or
otherwise.

2. Qualified Persons

“Qualified Persons” means:

a. For Counsel or Attorneys Only information:
i. retained counsel for the parties in this litigation and their respective staff;
ii. actual or potential independent experts or consultants (and their

administrative or clerical staff) engaged in connection with this litigation
(which shall not include the current employees, officers, members, or agents
of parties or affiliates of parties) who, prior to any disclosure of Classified
Case 5:18-cv-00806-JKP-HJB Document 31 Filed 09/30/19 Page 2 of 10

heard.
3.

a.

that either:

iil.

Information to such person, have signed a document agreeing to be bound
by the terms of this Protective Order (such signed document to be
maintained by the attorney retaining such person) and have been designated
in writing by notice to all counsel;

this court and its staff and any other tribunal or dispute resolution officer
duly appointed or assigned in connection with this litigation.

For Confidential information:

i.

il.

iii.

iv.

the persons identified in subparagraph 2(a);
the party, if a natural person;

if the party is an entity, such officers or employees of the party who are
actively involved in the prosecution or defense of this case who, prior to
any disclosure of Confidential information to such person, have been
designated in writing by notice to all counsel and have signed a document
agreeing to be bound by the terms of this Protective Order (such signed
document to be maintained by the attorney designating such person);

litigation vendors, court reporters, and other litigation support personnel;

any person who was an author, addressee, or intended or authorized
recipient of the Confidential information and who agrees to keep the
information confidential, provided that such persons may see and use the
Confidential information but not retain a copy.

Such other person as this court may designate after notice and an opportunity to be

Designation Criteria

Nonclassified Information. Classified Information shall not include information

il.

ili,

Iv.

is in the public domain at the time of disclosure, as evidenced by a written
document;

becomes part of the public domain through no fault of the recipient, as
evidenced by a written document;

the receiving party can show by written document was in its rightful and
lawful possession at the time of disclosure; or

lawfully comes into the recipient’s possession subsequent to the time of
disclosure from another source without restriction as to disclosure, provided
such third party has the right to make the disclosure to the receiving party.
Case 5:18-cv-00806-JKP-HJB Document 31 Filed 09/30/19 Page 3 of 10

b. Classified Information. A party shall designate as Classified Information
only such information that the party in good faith believes in fact is confidential. Information that
is generally available to the public, such as public filings, catalogues, advertising materials, and
the like, shall not be designated as Classified.

Information and documents that may be designated as Classified Information include, but
are not limited to, trade secrets, confidential or proprietary financial information, operational data,
business plans, and competitive analyses, personnel files, personal information that is protected by
law, and other sensitive information that, if not restricted as set forth in this order, may subject the
producing or disclosing person to competitive or financial injury or potential legal liability to third
parties.

Correspondence and other communications between the parties or with nonparties may be
designated as Classified Information if the communication was made with the understanding or
reasonable expectation that the information would not become generally available to the public.

c. For Counsel or Attorneys Only. The designation “For Counsel Only” or
“Attorneys Eyes Only” shall be reserved for information that is believed to be unknown to the
opposing party or parties, or any of the employees of a corporate party. For purposes of this order,
so-designated information includes, but is not limited to, product formula information, design
information, non-public financial information, pricing information, customer identification data,
and certain study methodologies.

d. Ultrasensitive Information. At this point, the parties do not anticipate the need
for higher levels of confidentiality as to ultrasensitive documents or information. However, in the

event that a-court orders that ultrasensitive documents or information be produced, the parties will
Case 5:18-cv-00806-JKP-HJB Document 31 Filed 09/30/19 Page 4 of 10

negotiate and ask the court to enter an ultrasensitive information protocol in advance of production
to further protect such information.

4. Use of Classified Information

All Classified Information provided by any party or nonparty in the course of this litigation
shall be used solely for the purpose of preparation, trial, and appeal of this litigation and for no
other purpose, and shall not be disclosed except in accordance with the terms hereof.

5. Marking of Documents

Documents provided in this litigation may be designated by the producing person or by
any party as Classified Information by marking each page of the documents so designated with a
stamp indicating that the information is “Confidential”, “For Counsel Only”, or “Attorneys Eyes
Only”. In lieu of marking the original of a document, if the original is not provided, the designating
party may mark the copies that are provided. Originals shall be preserved for inspection.

6. Disclosure at Depositions

Information disclosed at (a) the deposition of a party or one of its present or former officers,
directors, employees, agents, consultants, representatives, or independent experts retained by
counsel for the purpose of this litigation, or (b) the deposition of a nonparty may be designated by
any party as Classified Information by indicating on the record at the deposition that the testimony
is “Confidential” or “For Counsel Only” and is subject to the provisions of this Order.

Any party also may designate information disclosed at a deposition as Classified
Information by notifying all parties in writing not later than 30 days of receipt of the transcript of
the specific pages and lines of the transcript that should be treated as Classified Information

thereafter. Each party shall attach a copy of each such written notice to the face of the transcript
Case 5:18-cv-00806-JKP-HJB Document 31 Filed 09/30/19 Page 5 of 10

and each copy thereof in that party’s possession, custody, or control. All deposition transcripts
shall be treated as For Counsel Only for a period of 30 days after initial receipt of the transcript.

To the extent possible, the court reporter shall segregate into separate transcripts
information designated as Classified Information with blank, consecutively numbered pages being
provided in a nondesignated main transcript. The separate transcript containing Classified
Information shall have page numbers that correspond to the blank pages in the main transcript.

Counsel for a party or a nonparty witness shall have the right to exclude from depositions
any person who is not authorized to receive Classified Information pursuant to this Protective
Order, but such right of exclusion shall be applicable only during periods of examination or
testimony during which Classified Information is being used or discussed.

7. Disclosure to Qualified Persons

a. To Whom. Classified Information shall not be disclosed or made available by
the receiving party to persons other than Qualified Persons except as necessary to comply with
applicable law or the valid order of a court of competent jurisdiction; provided, however, that in
the event of a disclosure compelled by law or court order, the receiving party will so notify the
producing party as promptly as practicable (if at all possible, prior to making such disclosure) and
shall seek a protective order or confidential treatment of such information. Information designated
as For Counsel Only shall be restricted in circulation to Qualified Persons described in
subparagraph 2(a).

b. Retention of Copies During this Litigation. Copies of For Counsel Only
information shall be maintained only in the offices of outside counsel for the receiving party and,
to the extent supplied to experts described in subparagraph 2(a)(ii), in the offices of those experts.

Any documents produced in this litigation, regardless of classification, that are provided to
Case 5:18-cv-00806-JKP-HJB Document 31 Filed 09/30/19 Page 6 of 10

Qualified Persons shall be maintained only at the office of such Qualified Person and only
necessary working copies of any such documents shall be made. Copies of documents and exhibits
containing Classified Information may be prepared by independent copy services, printers, or
illustrators for the purpose of this litigation.

c. Each party’s outside counsel shall maintain a log of all copies of For Counsel Only
documents that are delivered to Qualified Persons.

8. Unintentional Disclosures

Documents unintentionally produced without designation as Classified Information later
may be designated and shall be treated as Classified Information from the date written notice of
the designation is provided to the receiving party.

If a receiving party learns of any unauthorized disclosure of Confidential information or
For Counsel Only information, the party shall immediately upon learning of such disclosure inform
the producing party of all pertinent facts relating to such disclosure and shall make all reasonable
efforts to prevent disclosure by each unauthorized person who received such information.

9. Documents Produced for Inspection Prior to Designation

In the event documents are produced for inspection prior to designation, the documents
shall be treated as For Counsel Only during inspection. At the time of copying for the receiving
parties, Classified Information shall be marked prominently “Confidential”, “For Counsel Only”,
or “Attorneys Eyes Only” by the producing party.

10. Consent to Disclosure and Use in Examination

Nothing in this order shall prevent disclosure beyond the terms of this order if each party
designating the information as Classified Information consents to such disclosure or if the court,

after notice to all affected parties and nonparties, orders such disclosure. Nor shall anything in this
Case 5:18-cv-00806-JKP-HJB Document 31 Filed 09/30/19 Page 7 of 10

order prevent any counsel of record from utilizing Classified Information in the examination or
cross-examination of any person who is indicated on the document as being an author, source, or
recipient of the Classified Information, irrespective of which party produced such information.

11. Challenging the Designation

a. Classified Information. A party shall not be obligated to challenge the
propriety of a designation of Classified Information at the time such designation is made, and a
failure to do so shall not preclude a subsequent challenge to the designation. In the event that any
party to this litigation disagrees at any stage of these proceedings with the designation of any
information as Classified Information, the parties shall first try to resolve the dispute in good faith
on an informal basis, such as by production of redacted copies. If the dispute cannot be resolved,
the objecting party may invoke this Protective Order by objecting in writing to the party who
designated the document or information as Classified Information. The designating party shall then
have 14 days to move the court for an order preserving the designated status of the disputed
information. The disputed information shall remain Classified Information unless and until the
court orders otherwise. Failure to move for an order shall constitute a termination of the status of
such item as Classified Information.

b. Qualified Persons. In the event that any party in good faith disagrees with the
designation of a person as a Qualified Person or the disclosure of particular Classified Information
to such person, the parties shall first try to resolve the dispute in good faith on an informal basis.
If the dispute cannot be resolved, the objecting party shall have 14 days from the date of the
designation or, in the event particular Classified Information is requested subsequent to the
designation of the Qualified Person, 14 days from service of the request to move the court for an

order denying the disputed person (a) status as a Qualified Person, or (b) access to particular
Case 5:18-cv-00806-JKP-HJB Document 31 Filed 09/30/19 Page 8 of 10

Classified Information. The objecting person shall have the burden of demonstrating that
disclosure to the disputed person would expose the objecting party to the risk of serious harm.
Upon the timely filing of such a motion, no disclosure of Classified Information shall be made to
the disputed person unless and until the court enters an order preserving the designation.

12. Manner of Use in Proceedings

In the event a party wishes to use any Classified Information in affidavits, declarations,
briefs, memoranda of law, or other papers filed in this litigation, the party shall do one of the
following: (1) with the consent of the producing party, file only a redacted copy of the information;
(2) where appropriate (e.g., in connection with discovery and evidentiary motions) provide the
information solely for in camera review; or (3) file such information under seal with the court
consistent with the sealing requirements of the court.

13. Filing Under Seal

The clerk of this court is directed to maintain under seal all documents, transcripts of
deposition testimony, answers to interrogatories, admissions, and other papers filed under seal in
this litigation that have been designated, in whole or in part, as Classified Information by any party
to this litigation consistent with the sealing requirements of the court.

14. Return of Documents

Not later than 120 days after conclusion of this litigation and any appeal related to it, any
Classified Information, all reproductions of such information, and any notes, summaries, or
descriptions of such information in the possession of any of the persons specified in paragraph 2
(except subparagraph 2(a)(iii)) shall be returned to the producing party or destroyed, except as this
court may otherwise order or to the extent such information has been used as evidence at any trial

or hearing. Notwithstanding this obligation to return or destroy information, counsel may retain
Case 5:18-cv-00806-JKP-HJB Document 31 Filed 09/30/19 Page 9 of 10

attorney work product, including document indices, so long as that work product does not duplicate
verbatim substantial portions of the text of any Classified Information.

15. Ongoing Obligations

Insofar as the provisions of this Protective Order, or any other protective orders entered in
this litigation, restrict the communication and use of the information protected by it, such
provisions shall continue to be binding after the conclusion of this litigation, except that (a) there
shall be no restriction on documents that are used as exhibits in open court unless such exhibits
were filed under seal, and (b) a party may seek the written permission of the producing party or
order of the court with respect to dissolution or modification of this, or any other, protective order.

16. Advice to Clients

This order shall not bar any attorney in the course of rendering advice to such attorney’s
client with respect to this litigation from conveying to any party client the attorney’s evaluation in
a general way of Classified Information produced or exchanged under the terms of this order;
provided, however, that in rendering such advice and otherwise communicating with the client,
the attorney shall not disclose the specific contents of any Classified Information produced by
another party if such disclosure would be contrary to the terms of this Protective Order.

17. Duty to Ensure Compliance

Any party designating any person as a Qualified Person shall have the duty to reasonably
ensure that such person observes the terms of this Protective Order and shall be responsible upon
breach of such duty for the failure of such person to observe the terms of this Protective Order.

18. Waiver

Pursuant to Federal Rule of Evidence 502, neither the attorney-client privilege nor work

product protection is waived by disclosure connected with this litigation.
Case 5:18-cv-00806-JKP-HJB Document 31 Filed 09/30/19 Page 10 of 10

19. Modification and Exceptions
The parties may, by stipulation, provide for exceptions to this order and any party may seek

an order of this court modifying this Protective Order.

It is SO ORDERED this By day of Seka boyy

(A

fe States Distriet- Fudge

 

Sega sta FR Ve fe
